Citation Nr: 9906392	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  92-18 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Marie L. Hasson, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and J. W. Lawrence, D.C.


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945.

The Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, denied the veteran's original claim 
for service connection for a back disability in February 
1957.  The decision was not appealed.   In August 1987, the 
RO denied the veteran's submission to reopen his claim for 
service connection for a back disability.  On appeal of that 
decision in March 1990, the Board of Veterans' Appeals 
(Board) reviewed the claim de novo denying service connection 
for a back disability.  In July 1990, the Chairman of the 
Board denied the veteran's motion for reconsideration of the 
March 1990 decision.  
 
In May 1993, the Board reopened the claim based on the 
submission of new and material evidence and denied the claim 
for service connection for a back disability on the merits.  
The veteran appealed to the United States Court of Veterans 
Appeals (Court).  In August 1994, while the case was pending 
at the Court, the appellee filed a motion requesting that the 
case be remanded to the Board for further development of the 
evidence and readjudication.  The motion was unopposed.  That 
month, the Court granted the appellee's motion, vacated the 
Board's May 1993 decision, and remanded the case to the 
Board.  
 
In October 1994, the Board remanded the veteran's case to the 
RO to obtain additional evidence.  After gathering the 
requested evidence the case was returned to the Board where 
it was denied in May 1996.  The veteran again appealed to the 
Court.  In June 1997, the veteran and VA filed a joint motion 
for remand requesting that the Court vacate the Board's May 
1996 decision and remand the case for further development.  
In June 1997, the Court granted the Motion, vacated the 
Board's May 1996 decision, and remanded the case to the Board 
for compliance with directives that were specified by the 
Court.  

During a January 1995 RO hearing, the veteran's attorney 
asserted the RO's 1957 decision which denied service 
connection for a back disability was clearly and unmistakably 
erroneous.  That rating decision, however, was subsumed by 
the Board's March 1990 decision.   Hence, the question of 
clear and unmistakable error in 1957 is not a proper subject 
for appellate review.  VAOPGCPREC 14-95; 60 Fed.Reg. 43187 
(1995).


FINDING OF FACT
 
The preponderance of the competent evidence of record 
demonstrates that any current back disorder, to include 
osteoarthritis, is not related to the veteran's active duty 
service.


CONCLUSION OF LAW
 
A back disability, to include osteoarthritis of the lumbar 
spine, was not incurred during active military service and 
arthritis may not be presumed to have been so incurred. 38 
U.S.C.A. § 1110, 1112 (West 1991); 38 C.F.R. § 3.303, 3.304, 
3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The veteran served on active duty from April 1942 to October 
1945.  His service medical records do not reveal any 
pertinent findings with respect to the back.  

In January 1957, the veteran reported that since 1939, 
following two years of employment as a loader of boxcars, he 
had intermittent discomfort of the lumbar spine.  On 
examination, he had no limitation of motion of the cervical, 
thoracic, or lumbar spine.  There was no paraspinous muscle 
spasm or spine tenderness.  An X-ray evaluation of the 
cervical and lower dorsal-lumbar spine was negative.  The 
diagnoses included recurrent mechanical back strain.

A private medical record, dated in March 1967, shows that the 
veteran reported a long history of occasional mild backaches 
with occasional flare-ups, which he said usually resolved 
spontaneously.  On examination, it was noted that his range 
of motion of the lumbar spine was quite good.  It was opined 
that there were no symptoms indicative of lumbar disc 
syndrome.  X-rays were noted as showing some loss of disc 
interspace height at L5; however, no other significant 
degenerative changes of the lumbar spine were noted.  When he 
presented for treatment a few months later, in May 1967, he 
reported a history of a low back mechanical disorder, and it 
was noted that such was not manifest on physical examination. 

In December 1986, the veteran underwent a bilateral 
decompressive laminectomy at L4-L5 with a complete resection 
of the L5 lamina, a resection of the medial 1/3 of the L4-L5 
facets (bilaterally), a bilateral L5 root foraminotomy, and 
exploration of both L4 roots in their foramen.  The 
postoperative diagnosis was high grade spinal stenosis of L4-
L5 with large central disc herniation, and bilateral lateral 
recess stenosis of the L4 roots.

In April 1988 and May 1989 statements, J.W. Lawrence, D.C., 
indicated that the veteran had come to him in 1946, 
complaining of low back pain, which radiated down his right 
leg.  Reportedly, the veteran said he had no back problems 
until 1942, after doing strenuous and heavy work while in the 
Navy.  Dr. Lawrence noted he had treated the veteran for disc 
space narrowing of L4-L5 since 1946.  

In December 1994, the veteran underwent an independent 
medical evaluation by Michael P. Moore, M.D.  During the 
evaluation, the veteran reported that his symptoms dated back 
to multiple injuries which occurred in the 1940s, while he 
was serving in the Navy aboard a naval net tender.  He 
reported he had multiple problems due to the strenuous nature 
of his work, which involved heavy material handling, among 
other things.  Despite his symptoms, he said, he fulfilled 
his required duties aboard the net tender.  He said he was 
later transferred to radio school where he engaged in more 
physical training.  While at the school, he said, his low 
back pain increased.  After his discharge from service the 
veteran said that he continued to have problems with his 
back.  As for current complaints, he said most of his 
activities of daily living were restricted.  Following an 
examination, Dr. Moore opined that it was his impression that 
the veteran had severe progressive osteoarthritis of the 
lumbar spine that was due to multiple recurrent injuries, 
sustained while on active duty in the Navy.  Other 
impressions were spinal stenosis at L5, and status post L4-L5 
bilateral foraminotomy and diskectomy. 

In a May 1994 statement, J.W. Lawrence, D.C., indicated he 
knew the veteran before he went into the service.  He said he 
saw him in 1942, during civic and social activities; and at 
that time, he said the veteran did not have any complaints.  
Dr. Lawrence said the veteran presented for treatment in 
1946, complaining of low back pain with radiation.  It was 
noted that the veteran was treated for disc space narrowing 
of L4-L5 and that this was not the result of normal daily 
activities but the result of stress, strain, or external 
trauma.  Specifically, it was noted that, in 1946, he was 
treated with intermittent traction, and manipulation to the 
lumbar spine to relieve pressure on the sciatic nerve.

In a February 1995 addendum to his December 1994 examination 
report, Dr. Michael P. Moore opined that the veteran's 
current back disorder, progressive osteoarthritis of the 
lumbar spine, was the result of multiple episodes of trauma 
which occurred while he was serving aboard a naval net-tender 
during his active service.  It was also noted that there was 
no evidence suggesting that the veteran had any significant 
back problems prior to service and that his back disorder was 
not related to his right inguinal hernia condition. 

In a June 1995 statement, Raymond E. Tarel, M.D., indicated 
that following a review of the claims file, he was of the 
opinion that Dr. Moore's February 1995 medical opinion was 
not supported by the objective medical evidence currently 
available in his chart. 

In June 1998, following the receipt of the aforementioned 
Court Order, the Board provided the foregoing factual 
background, and requested that an independent medical expert 
review all of the veteran's medical records and render an 
opinion on the following questions:

Did the veteran suffer from a back 
disability when he entered active 
service, to include a disorder stemming 
from his 1939 employment as a boxcar 
loader?

If the veteran did have a preexisting 
back disorder did the disability increase 
in severity beyond its normal progression 
during active service?  Again, the 
veteran served on active duty from April 
1942 to October 1945.

If the veteran did not have a pre-
existing back disability when he entered 
service, was any back disability 
demonstrated during active service?

Is it at least as likely as not that any 
current back disability is causally or 
etiologically related to active service?

Finally, is it at least as likely as not 
that any current back disability is 
etiologically related to his service-
connected right inguinal hernia?

In response, in October 1998, Donald P.K. Chan, M.D., a 
Professor and the Head of the Division of Spine Surgery at 
the University of Virginia, Health System, reported that:

[As to] the question of whether the 
veteran had a back disability from his 
1939 employment as a boxcar loader: I 
could not find any documentation of this 
except for a record dated January 18, 
1957, where under "Musculoskeletal 
System", it is mentioned that in 1939 he 
had reported occasional discomfort in the 
lumbar spine.  

The records in the VA folder do show that 
he served on active duty from April 1942 
to October 1945.  There is no 
documentation of his receiving medical 
treatment during that time for a back 
disability.  The veteran however did 
claim that he (sic) a lot of back trouble 
while he was made to take part in 
strenuous exercise programs while he was 
in Colorado after his service as a net 
tender.  The VA examination of January 
1957, showed him to have no evidence of 
muscle spasm in the low back and no 
limitation of ROM in the thoracic or 
lumbar spine.  Apparently an x-ray 
evaluation was also negative.  The 
chiropractor did give evidence that he 
recalls treating him for narrowing of the 
disc space at L4-L5 but the old records 
are missing.  In any case, the 
examination of January 1957, reportedly 
showed negative findings in the "lower 
dorsal lumbar spine."  This is some 
fifteen years after his active duty.  
Subsequent medical records indicated that 
he had back aches which occasionally 
flared up and would subside 
spontaneously.  That is around the mid-
80's when the patient was eventually 
diagnosed as having spinal stenosis with 
a disc herniation and he indeed underwent 
surgery to correct this problem.  

Considering all of the data I could find 
in the records, it is my feeling that his 
current residual back symptoms are due to 
a degenerative process which does occur 
with aging.  It is doubtful that it is 
related to his active service.  It is my 
feeling that his inguinal hernia had 
nothing to do with his back disability.  

If indeed he did have any significant 
disc injury during his active duty it 
would certainly have shown up to some 
degree in the examination of January 
1957.  The above opinion is based on 
review of the medical records that were 
provided.

Analysis

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
military, naval, or air service.  38 U.S.C.A. 1110; 38 C.F.R. 
3.303(a).  Where a veteran who served for 90 days or more 
during a period of war develops arthritis to a degree of 10 
percent or more within one year from separation from such 
service, such disease may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 1101, 
1112, 1113 (West 1991); 38 C.F.R. 3.307, 3.309 (1998).

In this case, the evidence in support of the veteran's claim 
includes the foregoing evidence as well as several lay 
statements to include particularly a July 1992 statement of 
Ray L. Kuhn, who served with the veteran in Tennessee in 1943 
and who recalled that the appellant "had problems with his 
back" at that time and that the veteran told him "that he 
had hurt his back while serving on a net tender placing nets 
around ships in the harbor."  Additional support for the 
veteran's claim includes the statements and testimony of a 
private chiropractor, J. W. Lawrence, who had known the 
veteran since 1942 and had treated him intermittently for his 
back from 1946 until 1986, at which time the chiropractor 
referred the veteran to a surgeon for back surgery.  Finally, 
supporting the appellant's claim are December 1994 and 
February 1995 statements by Michael P. Moore, M.D., who 
diagnosed "[s]evere progressive osteoarthritis of the lumbar 
spine . . . due to multiple recurrent injuries while on 
active duty," and who believed that the, "etiology of the 
patient's current back disorder (was) attributable to 
progressive arthritis as a result of multiple episodes of 
repeated cumulative trauma requiring considerable material 
handling and lifting while on active duty aboard a naval net 
tender in the early 1940s."  Dr. Moore believed that 
"multiple traumas were accumulative in nature and eventually 
result[ed] in osteoarthritis."  
 
Among the evidence not favorable to the veteran's claim are 
his service medical records which are negative for any 
disability; and a January 1957 VA examination report which 
included an x-ray study showing no lumbar arthritis or 
clinical findings of a back disorder.  Most significantly the 
evidence against the appellant's claim includes an opinion 
from Dr. Chan who was unable to find any nexus between any 
current back disorder and either the veteran's military 
service or a service connected disability.  In this regard, 
it is well to note that unlike Dr. Moore who is a specialist 
in electrodiagnostic medicine, sports medicine, and physical 
medicine and rehabilitation, Dr. Chan is a professor and head 
of a major university's spinal surgery division.  
Additionally, unlike Dr. Moore, Dr. Chan was provided and 
made aware of the complete history surrounding the 
appellant's disorder including the facts that no back 
disability was presented either inservice or in 1957 more 
than 12 years after separation.  Finally, it is well to note 
that Dr. Chan was aware of the appellant's reported history 
of heavy labor while inservice.  

It is not clear from Dr. Moore's examination report or 
addendum to it whether he was aware of the findings shown in 
the 1957 x-ray report.  Moreover, it appears that Dr. Moore 
based his opinion on the veteran's self reported history of 
"multiple episodes of repeated cumulative trauma requiring 
considerable material handling and lifting."  In addition, 
it is not clear whether Dr. Moore was aware that the service 
medical records do not show even a single episode of back 
trauma or that the clinical findings pertinent to the spine 
on the September 1945 separation examination were normal and 
that the VA examiner's findings on physical examination of 
the back in 1957 were also negative.  He also appears not to 
have been aware of the report of a private doctor on 
examination of the veteran's back in 1967 noting a history of 
occasional mild back ache, but with the only finding an x ray 
showing "some loss of disc interspace height L5 but no other 
significant degenerative changes in lumbar spine."  

In light of the above outlined defects in Dr. Moore's report, 
and the absence of a like deficiency in the statement offered 
by Dr. Chan following a complete review of all of the 
evidence of record, the Board must conclude that Dr. Chan's 
opinion is entitled to greater weight than the opinion 
offered by Dr. Moore.  Moreover, while the Board does not 
doubt the sincerity of the opinions provided by the veteran 
and any lay witness which attempt to link a back disorder to 
service, any such lay opinion, including the veteran's, is 
not entitled to any probative weight because as lay persons 
they are not competent to offer a medical opinion which 
requires specialized knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Finally, the probative value of Dr. 
Lawrence's non-documented, oral recollection of medical care 
beginning in 1946 is outweighed by the documented clinical 
finding that the appellant did not have a clinically 
demonstrable back disorder in 1957 or for many years 
thereafter.  Indeed, as Dr. Chan noted in his report, if the 
veteran had experienced any significant injury inservice in 
the 1940's it would have been apparent when he was examined 
in 1957.  Accordingly, the Board finds that the preponderance 
of the evidence weighs against the appellant's claim.  
Therefore, service connection for a back disorder is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for a back disorder is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

